Citation Nr: 0630312	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  05-17 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include major depressive disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to March 1975 and again from June 1976 to September 
1996. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. The veteran had a hearing before 
the Board in January 2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his military career in the Army and 
Navy caused him a lot of stress and pressure ultimately 
responsible for post-service mental breakdowns and his 
current psychiatric conditions, to include major depressive 
disorder.

During his hearing, the veteran's spouse testified that he 
was recently imprisoned, in July 2005, where he received VA 
psychiatric treatment for an attempted suicide. The veteran 
further testified that he is currently receiving VA treatment 
for his depression. Those records are not currently in the 
claims file. VA records are considered part of the record on 
appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Accordingly, 
the RO should attempt to retrieve recent treatment records 
from the VA Medical Center in No. Little Rock, Arkansas from 
February 2004 to the present because the file may not be 
complete. 

Again, both the veteran and his spouse testified that the 
pressures of military life were ultimately responsible for 
his current mental condition. The veteran's service medical 
records are silent as to any complaints, treatments or 
diagnoses of a mental condition, but they do confirm a long 
military career, including 20 years in the Navy. A February 
1989 service medical record notes one complaint and treatment 
for mental headaches, claimed to be caused by "constant 
pressure." At the time, the veteran was diagnosed with 
sinusitis. 

The veteran's private treatment records for his mental 
conditions include notations of recurring dreams from the 
veteran's time in the Navy. Specifically, the progress notes 
from Dr. BCO indicate the veteran constantly dreams about 
being trapped on the deck of his ship and running away from 
fights and on-board fires.

While the pre- and post- service medical records are not 
dispositive, they are enough to raise the possibility that 
the claimed condition could be related to his in-service 
diagnoses. See Duenas v. Principi, 18 Vet. App. 512 (2004). 
Therefore, a VA examination is warranted.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Obtain the veteran's medical records 
from the VA Medical Center in No. Little 
Rock, Arkansas from February 2004 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2. After obtaining the above records, to 
the extent available, schedule the veteran 
for a psychiatric examination to determine 
the extent and likely etiology of any 
psychiatric condition found. The claims 
folder must be reviewed by the examiner, 
and he/she should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any psychiatric disorder 
diagnosed is related to service. The 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, and should be 
asked to specifically comment on the 
findings of Dr. BCO. 

3. The AMC should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



